* Writ of error dismissed for want of jurisdiction March 17, 1926.
This is a companion suit to the cause of Annie E. Watson et al. v. William W. Beall, 279 S.W. 543, this day decided by this court. The only difference in the two cases is that J. Y. Beall, who is a brother of William W. Beall, is appellee in this cause, and borrowed from his sister, appellant Mrs. Watson herein, $200 at the same time William W. Beall borrowed the $350, and appellee at the time executed a deed to his sister, Mrs. Watson, to his one-seventh interest in said land, under the same conditions, circumstances, and agreements surrounding the execution of the deed by William W. Beall. The two cases were tried jointly by agreement in the trial court. The statement of facts and the record in both cases are the same, and the judgment is identical, except Mrs. Watson is given judgment against appellee for $428.89, the amount of principal and interest due on the $200 note.
For the reasons given in the opinion in the case of Annie E. Watson et al. v. William W. Beall, the judgment of the trial court in this cause is affirmed.